DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “at least 90 percent, at least 10 meters or at least 50 meters” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.




Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 5-13, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berg et al. (US Patent 8,492,983)
As per claim 1, Berg discloses an optical output device (fig.4, 4), comprising: 
at least one bus system (fig.4, 8) which comprises: 
at least two bus wires of a bus (fig.5, port A and B connections);
a first bus unit (fig.1, 4) and a second bus unit (fig.1, 4’); and 
at least one bus control unit (fig.1, 2);
wherein each of the first bus units and second bus unit comprises: at least one optical output element (figures, 5-7, 19), at least one output control unit whose output is connected to the at least one optical output element (figures 5-7, 17), a first storage unit (fig.1, 3) for storing address data of the first bus unit (col.8, lines 43-47, to match the set of addresses to which the target LED Unit responds), 
a counter unit (fig.4, 14);
a second storage (fig.1, 3’) for storing a counter value changed by the counter unit (col.4, lines 41-56, processes and modifies the address data and passes to next LED unit controller), a comparison unit (fig.5, 17) whose inputs are connected to the first storage unit and to the second storage unit, (col.8, lines 43-60, each LED unit modifies the address received then forwarded address field is incremented/decremented by one.) and a control unit (figs. 5-7, 2) whose input is connected to an output of the comparison unit and which controls the takeover of data from the bus into the at least one output control unit depending on an output signal or on output data of the comparison unit. (figs. 5-7, LED voltage regulator receive an output signal from LED microcontroller 14 (which is performing the comparison operation))

As per claim 5, Berg discloses wherein the first storage unit is a non-volatile storing unit. (col.3, lines 33-35, bus controller’s non-volatile memory for later execution.)

As per claim 6, Berg discloses wherein the at least two bus wires extend along a straight line (col.3, lines 40-65, serial buses to connect individual LED controllers associated with single or multiple LEDs connected in series or parallel.)  or wherein the at least two bus wires extend along a path that changes direction at least once, whereby adjacent ones of the first bus unit and the second bus unit   and   adjacent ones of the at least one optical output element are arranged according to a constant grid pattern. (col.6, lines 13-35, the user also sets when each LED Unit's intensity will change, how long each LED Unit will maintain a specified intensity, and any other relevant parameters.)

As per claim 7, Berg discloses wherein the at least two bus wires extend within a plane and change direction at least once within the plane; whereby between parts of the bus that change direction there are sections of the first bus unit and the second bus unit in which the at least two bus wires extend along a respective straight line; (col.3, lines 40-65, serial buses to connect individual LED controllers associated with single or multiple LEDs connected in series or parallel.)  whereby adjacent ones of the first bus unit and the second bus unit and adjacent ones of the at least one optical output element are arranged according to constant grid pattern; whereby there are not sections of the first bus unit and the second bus unit in which the at least two bus wires extend along a respective straight line between the parts of the bus that change direction. (col.6, lines 13-35, the user also sets when each LED Unit's intensity will change, how long each LED Unit will maintain a specified intensity, and any other relevant parameters.)

As per claim 8, Berg discloses wherein the at least two bus wires extend within several planes that are arranged in parallel with regard to each other; wherein the at least two bus wires change direction at least once within each of the several planes; whereby between parts of the bus that change direction there are sections of the first bus unit and the second bus unit in which the at least two bus wires extend along a straight line; (col.3, lines 40-67, multiple LEDs connected in series or parallel.)  whereby adjacent ones of the first bus unit and the second bus unit and adjacent one of the at least one optical output elements are arranged according to a constant grid pattern. (col.6, lines 13-35, the user also sets when each LED Unit's intensity will change, how long each LED Unit will maintain a specified intensity, and any other relevant parameters.)

As per claim 9, Berg discloses wherein the optical output device comprises at least two bus systems that each comprise at least two bus wires, bus units and bus control units, and wherein a super ordinated control unit controls the bus control units, wherein the at least two bus systems extend in parallel to each other (figures 1-7) and wherein the at least two bus systems are arranged in one plane or are arranged in several planes that are parallel with regard to each other. (col.3, lines 40-67, multiple LEDs connected in series or parallel.)

As per claim 10, Berg discloses wherein the at least one optical output element comprises inorganic light emitting diodes or organic light emitting diodes or halogen lamps or light bulbs, whereby each of the first bus unit and the second bus unit comprises three optical output elements having output wavelength that are different with regard to each other.  (col.11, lines 31-35, Lighting System. & col.6, lines 13-35, the user also sets when each LED Unit's intensity will change, how long each LED Unit will maintain a specified intensity, and any other relevant parameters.)


As per claim 11, Berg discloses wherein the first bus unit and the second bus unit are connected to at least one input element or to a sensor element. (figs. 5-7, LED voltage regulator receive an output signal from LED microcontroller 14 (which is performing the comparison operation))

As per claim 12 (as best as understood), Berg discloses wherein the optical output device comprises a carrier device that carries the bus wires and the bus units, wherein the carrier device comprises in at least 90 percent of volume a printed circuit board material (paragraph 6, optical networking using plastic optical fibers may provide advantages over networking using copper or other metal wiring.) wherein the carrier device is at least 1 meter, at least 5 meters, at least 10 meters or at least 50 meters long, and wherein the carrier device comprises a material that is transparent for the optical radiation of the output elements, or wherein the optical output elements and the bus units are mounted on the bus wires without using an additional carrier device. (paragraph 6, optical networking using plastic optical fibers may provide advantages over networking using copper or other metal wiring.)

As per claim 13, Berg discloses a bus unit (fig.5, 8) , comprising: at least one optical output element(figures, 5-7, 19), at least one output control unit (fig.4, bus controller 2,3) whose output is connected to the at least one optical output element, a first storage unit (fig.1, 3) for storing address data of the respective bus unit, a counter unit(fig.4, 14), a second storage unit (fig.3, 3’) for storing a counter value changed by the counter unit (col.4, lines 41-56, processes the address data and passes to next LED unit controller), a comparison unit (fig.5, 17)whose inputs are connected to the first storage unit and to the second storage unit, and a control unit (figs. 5-7, 2) whose input is connected to an output of the comparison unit and which controls the takeover of data from the bus into the control unit depending on an output signal or on output data of the comparison unit. (figs. 5-7, LED voltage regulator receive an output signal from LED microcontroller 14 (which is performing the comparison operation))

As per claim 15, Berg discloses a method for operating an optical output device, comprising: 
using at least two bus wires of a bus (fig.5, port A and B connections), connecting a plurality of bus units in parallel connection to the at least two bus wires, (col.3, lines 40-65, serial buses to connect individual LED controllers associated with single or multiple LEDs connected in series or parallel.)   using at least one bus control unit (figs. 5-7, 14) that writes data to the bus in order to control output elements that are electrically connected to the at least two bus units, allocating of internal addresses to the plurality of bus units, (col.4, lines 41-56, processes the address data and passes to next LED unit controller) at least during block write operations reading data in all of the plurality of bus units or in at least two of plurality of bus units on the at least two bus wires, at least during block write operations counting an internal counter in all of the plurality of bus units or in at least two of the plurality of bus units up or down, at least during block write operations comparing the internal address and the value of the internal counter in all of the plurality of bus units or in at least two of the plurality of bus units, (col.8, lines 43-60, each LED unit modifies the address received then forwarded address field is incremented/decremented by one.) and at least during block write operations writing data for controlling the output elements into at least one register of an output control unit of the respective one of the plurality of bus unit depending on a result of the comparing. (col.8, lines 43-60, each LED unit modifies the address received then forwarded address field is incremented/decremented by one.)

As per claim 16, Berg discloses a method for assembling an optical output device (fig.4, 4), comprising: using at least two bus wires of a bus (fig.5, port A and B connections), connecting a first bus unit (fig.1, 4) and a second bus unit(fig.1, 4’) in parallel connection to the at least two bus wires, (col.3, lines 40-65, serial buses to connect individual LED controllers associated with single or multiple LEDs connected in series or parallel.) connecting at least one bus control unit (figs. 5-7, 2)  that sends data to the bus units in order to control optical output elements that are electrically connected to the bus units to the at least bus wires. (col.4, lines 41-56, processes the address data and passes to next LED unit controller) 
	wherein at least one of the first bus unit and the second bus unit comprises: at least one optical output element (figures, 5-7, 19); at least one output control unit (figures 5-7, 17) whose output is connected to the at least one optical output element; (col.8, lines 43-47, to match the set of addresses to which the target LED Unit responds)
	a first storage unit (fig.1, 3) for storing address data of the first bus unit: a counter unit (fig.4, 14); 
	a second storage unit (fig.1, 3’) for storing a counter value changed by the counter unit; a comparison unit whose inputs are connected to the first storage unit and to the second storage unit; (col.4, lines 41-56, processes and modifies the address data and passes to next LED unit controller) and a control unit (fig.4, bus controller) whose input is connected to an output of the comparison unit; and which controls takeover of data from the bus into the control unit depending on an output signal. (figs. 5-7, LED voltage regulator receive an output signal from LED microcontroller 14 (which is performing the comparison operation))

As per claim 17, Berg discloses wherein the at least one input element is selected from the group consisting of a switch and a push-button, and the sensor element is selected from the group consisting of a photo diode, a photo transistor, a photo resistor, and a temperature sensor. (col.11, lines 24-40, sense temperature condition)

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (US Patent 8,492,983) in view of Truong et al. (Pub. No. US20180302165)

As per claim 2, Berge discoses wherein each of the first bus unit and the second bus unit comprise an 8b/10b decoding unit, (col.8, lines 43-60, each LED unit modifies the address received then forwarded address field is incremented/decremented by one.) and wherein each of the at least one bus control unit comprises a driver unit which sends data according to a signal transmitting method; and wherein each of the first bus unit and the second bus unit comprises a receiver unit which receives data according to a signal transmitting method, (col.2, lines 47-67, LED/microcontroller units  (e.g., driver)may be made to respond simultaneously to their respective command packets of LED units (e.g., receiver)) and wherein the optical output device does not comprise separate address lines between the at least bus control unit and the first bus unit and the second bus unit  or an address bus that is multiplexed with a data bus. (col.2, line 47-col.3, line 6, each LED Unit can be addressed without the need for pre-assignment of its address via switches or other means, as each LED Unit's address is determined automatically by its position on the serial data bus so that each LED Unit's address is determined automatically by its position on the serial data bus.)
Berg discloses all the limitations as the above but does not explicitly discloses a signal transferring is a differential signal transmitting. However, Truong discloses this. (paragraph 16, transmit differential electrical signals representing a sequence of bits in accordance with a communication protocol that employs bitwise arbitration in response to collision detection.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Truong with the teaching of Berg so as to provide system with differential signals to add benefit of being  able to operate at lower voltages than single-ended signals all while maintaining their signal-to-noise ratio (SNR) to reduced power consumption and reduced EMI emissions so as enhance the system performance.

As per claim 3, Berge discloses all the limitations as the above but does not discloses wherein the at least one bus control unit operates according to a bus protocol according to which data for bus units with consecutive addresses may be sent or is sent in ascending or descending order without the transmission of intermediate address data. However, Truong discloses this. (paragraph 16, transmit differential electrical signals representing a sequence of bits in accordance with a communication protocol that employs bitwise arbitration in response to collision detection.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Truong with the teaching of Berg so as to provide a compatible communication protocol so as to achieve the success of the event itself so as enhance the system performance.

As per claim 4, As the above Truong discloses wherein the optical output device comprises a serial connection of at least two or at least two electronic components, wherein at least one input of each bus unit is connected to a respective electrically conductive connection between two electronic components of the serial connection, and (paragraph 40, A recessive bus state is when the CAN bus 2 is biased via high-resistance internal input resistors of a receiver) wherein the at least one input of each first bus unit and the second bus unit is connected to an input of a determining unit to the input of an analog digital converter unit or an input of a Schmitt Trigger unit, and wherein the first storage unit is volatile storing unit, and wherein at least one end or both ends of the serial connection are connected to the at least one bus control unit or to a second control unit. (paragraph 13, a plurality of signal converters electrically coupled to respective controller area network nodes of the plurality of controller area network nodes, each signal converter comprising electrical circuitry that converts differential signals to digital signals and vice versa)


As per claim 14 (as best as understood), Berg discloses a bus control unit (fig.4, 2.3), comprising: 
a control unit (figs. 5-7, 14) which operates according to which data for bus units with consecutive addresses or identifiers may be sent or is sent in ascending or descending order without the intermediate transmission of address data. (col.8, lines 43-60, each LED unit modifies the address received then forwarded address field is incremented/decremented by one.)
 Berge discloses all the limitations as the above but does not discloses wherein the bus control unit operates according to a bus protocol according to which data for bus units with consecutive addresses or identifiers may be sent or is sent in ascending or descending order without the transmission of intermediate address data.  However, Truong discloses this. (paragraph 16, transmit differential electrical signals representing a sequence of bits in accordance with a communication protocol that employs bitwise arbitration in response to collision detection.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Truong with the teaching of Berg so as to provide a compatible communication protocol so as to achieve the success of the event itself so as enhance the system performance.

Response to Amendment
7. Applicant's amendment filed on 9/20/2022 have been fully considered but does not place the application in condition for allowance.
With respect to claim 1, Applicant argues that Berg fails to teach the first storage unit and connect the second storage unit. Examiner respectfully disagrees. As Berg notes at (col.8, lines 43-47), to match the set of addresses to which the target LED unit responds, save the address bit to internal memory. This implies the set addresses is stored in the slave device. Thus, the prior art teaches the invention as claimed and the amended claims do not distinguish over the prior art as applied.
	In addition, Applicant argues that Berg fails to teach a counter unit in the bus unit. Examiner respectfully disagrees. As Berg notes at (col.8, lines 39-67, The Bus Controller chooses the packet's initial address such that, by the time the packet arrives at the target LED Unit, its address field has been modified by intervening LED Units to match the set of addresses to which the target LED Unit responds. The LED Units respond only to an address value of zero, and retransmit the address bits such that the forwarded address field is decremented by one. This implies each of LED Units derives an address from a packet received and compares it with a set of address, the controller unit whose input is connected to an output of the comparison and which controls the takeover data from the bus into the output control unit.

With respect to claim 15, Applicant argues that Berg fails to discloses the bus units are in-parallel connected to the two bus wires, as claimed. Examiner respectfully disagrees. (col.3, lines 40-67, an interface to connect serial bus controllers, and serial buses to connect individual LED controllers associated with single or multiple LEDs connected in series or parallel. This is equivalent as Applicant’s recite claims. Thus, the prior art teaches the invention as claimed and the amended claims do not distinguish over the prior art as applied.

With respect to claim 14, Applicant argues that Berg fails to teach the bus control unit operated according to a bus protocol according to which data for bus units with consecutive addresses or identifier is sent in ascending or descending order without intermediate transmission of address data. Examiner respectfully disagrees. Bergs notes at col.8, line 40-col.9, line 40, the Lighting System comprised of a computer system with user interface software, an interface to connect serial bus controllers, and serial buses to connect individual LED controllers associated with single or multiple LEDs connected in series or parallel. The computer system has user interface software used to address, configure, and control each LED unit within a network of LED units by programming a serial bus controller. For each LED unit on a particular serial bus, a user configures individual LED intensity, the time relative to other LEDs in the system to set the individual LED intensity, the duration of time the LED is at this level, and any other relevant parameters. A trigger pulse or means to start the Master Controller sequencing program. The Master Controller then immediately outputs a trigger pulse to the Slave Controllers to synchronize their sequencing programs. The networked LEDs can sequence without the computer system after the Master Controller and Slave Controllers are programmed and power is applied. The master controller sequencing program implies consecutive addresses or identifier whereas Berg does not show the parameter is bus protocol accordantly, therefore Examiner cited Truong’s reference which shows accordance with a communication protocol that employs bitwise arbitration in response to collision detection. Thus, the prior arts teach the invention as claimed and the amended claims do not distinguish over the prior art as applied. 

Applicant' s arguments are thus not persuasive towards patentability of the claims as presented and the rejections of record are maintained.

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Mishra et al. [Pub. No. US20170083467] discloses the modified SPI in the master device is configured to insert an address header into addressed frames transmitted over the MOSI line to the slaves.
	Liu et al. [Pub. No. US20090187779] discloses data transfer between two SATA/SAS compatible device, such as a host (a computer for example) and a storage device (an optical disc drive.

Conclusion
9. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184